Note: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-3103


                             SYLVESTER E. HARDING,

                                                     Petitioner,

                                          v.

                     DEPARTMENT OF VETERANS AFFAIRS,

                                                     Respondent.


       M. Jefferson Euchler, Law Office of M. Jefferson Euchler, of Virginia Beach,
Virginia, argued for petitioner.

       Dawn E. Goodman, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Todd M. Hughes, Deputy Director. Of counsel was Anuj Vohra, Trial
Attorney. Also of counsel was Winnie J. Reaves, Office of Regional Counsel, United
States Department of Veterans Affairs, of Winston-Salem, North Carolina.

Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-3103


                             SYLVESTER E. HARDING,

                                                     Petitioner,

                                          v.

                     DEPARTMENT OF VETERANS AFFAIRS,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DC0432080306-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, MAYER, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED     October 22, 2009                  /s/ Jan Horbaly
                                          Jan Horbaly, Clerk